Citation Nr: 0620355	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-08 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to non-service-connected death pension.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran served in the New Philippine Scout from June 1946 
to January 1949. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran's death in November 1990 was caused by cardio 
respiratory arrest due to sepsis, and the underlying cause of 
death as adenocarcinoma, rectosigmoid and pulmonary 
tuberculosis.

2.  At the time of his death, the veteran had no service-
connected disabilities.  

3.  There is no competent evidence of a nexus between the 
veteran's cause of his death and service.
 
4.  Pulmonary tuberculosis was manifested during service or 
within three years after discharge from service.

5.  Carcinoma was not manifested during service or within one 
year of separation and is not otherwise attributable to 
service.

6.  A claim for VA benefits was not pending at the time of 
the veteran's death in November 1990.

7.  The veteran served from June 1946 until January 1949 in 
the Philippine Scouts.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause, contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1101, 1102, 1110, 1112, 
1113, 1131, 1137, 1310, 1311, 5100-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312, 3.370 
(2005).

2.  The claim of entitlement to accrued benefits lacks legal 
merit. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2005).

3.  The criteria for basic eligibility for VA non-service- 
connected death pension benefits have not been met. 3 8 
U.S.C.A. §§ 101(2), 107, 1502, 1521, 1541 (West 2002); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for the cause 
of the veteran's death.  The appellant was provided adequate 
notice as to the evidence needed to substantiate her claims.  
In a VCAA letter of November 2003 the appellant was informed 
of the evidence necessary to establish entitlement, what 
evidence was to be provided by the appellant, what evidence 
the VA would attempt to obtain on her behalf, and what 
evidence was to be provided by her.  In addition, the 
appellant was informed of the specific law applicable to the 
claim.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, the Board finds that the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

The Board notes that the VCAA notice did not predate the 
initial rating decision.  However, in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d. 
1329 (2006), the Court noted that an error in the timing of 
the notice is not per se prejudicial and that to prove 
prejudice, the appellant had to claim prejudice with 
specificity.  In the present case, the Board finds that there 
was no prejudice to the appellant and any error in timing was 
harmless error.  Subsequent to the VCAA letter, a Decision 
Review Officer (DRO) decision was entered in April 2006.  The 
Court in Mayfield noted that there could be no prejudice with 
an error in the timing of the VCAA notice if its purpose of 
affording the claimant a meaningful opportunity to 
participate effectively in the processing of the claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The appellant 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  Regardless, any error in timing was 
cured by the April 2006 DRO decision.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in November 2003 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, outpatient medical records, service 
medical records and a death certificate have been obtained.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the veteran with the development of 
evidence is required, nor has the delayed notice of the VCAA 
resulted in any prejudice to the veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

With regards to the claims for accrued benefits and non-
service-connected pension benefits the Board notes that the 
VCAA recognizes certain circumstances where VA will refrain 
from or discontinue providing assistance.  Circumstances in 
which VA will refrain from or discontinue providing 
assistance in obtaining evidence include, but are not limited 
to, the claimant's ineligibility for the benefit sought 
because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 
3.159(d).  No other development is warranted in this case 
because the law, and not the evidence, is dispositive.  VA is 
not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).

The enactment of the VCAA has no material effect on 
adjudication of the claims for accrued benefits and non-
service-connected death pension benefits currently before the 
Board.  In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), 
the Court held that the enactment of the VCAA does not affect 
matters on appeal when the question is one limited to 
statutory interpretation.  See also Manning v. Principi, 16 
Vet. App. 534, 542 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA with regards to the issues of entitlement to accrued 
benefits and non-service-connected death pension.

Legal Analysis

Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  In addition, service connection may be granted for a 
chronic disease, including pulmonary tuberculosis or 
carcinoma, if manifested to a compensable degree within the 
prescribed presumptive period.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran was not service-connected for any disease or 
injury during his lifetime. The appellant alleges that the 
veteran's death was related to service as the veterans 
pulmonary tuberculosis (PTB) began in service.  She is not 
competent to make such an assessment.  The appellant as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, her statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The veteran who served from June 1946 to January 1949, died 
in November 1990.  The immediate cause of death was 
cardiorespiratory arrest due to sepsis with an underlying 
cause of rectosigmoid adenocarcinoma and pulmonary 
tuberculosis.  At the time of death, service connection was 
not in effect for any disability.  Furthermore, there is no 
competent evidence of adenocarcinoma during service or within 
one year of separation and there is no competent evidence 
attributing adenocarcinoma to service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

Upon careful review of the evidence of record, the Board 
finds that the competent evidence of record is against a 
finding that PTB, one of the listed causes of the veteran's 
death, was incurred in or aggravated during military service.  
The veteran's service medical records contain no complaints 
of, treatment for, or diagnosis of tuberculosis or 
adenocarcinoma.  The separation physical of January 1949 
notes the veteran's lungs, chest and chest X-rays as normal.  
There were no abnormalities of the rectum, anus, abdomen or 
viscera.  The Board also notes the veteran did not have any 
service-connected disabilities at the time of his death.  

The Board notes that the record does not contain a diagnosis 
of PTB that was rendered contemporaneously with an 
examination of the veteran.  The only medical evidence of 
record that potentially links the veteran's PTB to military 
service on a presumptive basis, are two letters from two of 
the veteran's private doctors, Dr. JMC and Dr. GMP, which 
state that they treated the veteran for PTB during since 1950 
and the results of a fluoroscopic examination from the 
Philippine Tuberculosis Society which states that in February 
13, 1951, results of a fluoroscopic examination showed 
minimal infiltration in the right lung.  The Board has 
considered this evidence, however, we find that the evidence 
is not an acceptable diagnosis to show incurrence of PTB in 
service on a presumptive basis.  

Tuberculosis may be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
within three years after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2005).  Evidence of activity on 
comparative study of X-ray films showing pulmonary 
tuberculosis within the 3-year presumption period provided by 
section 3.307(a)(3) will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods.  38 C.F.R. § 3.371(a).  
Diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation, or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray, or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. 
3.374(c).

The Board notes that while Dr. JMC's letter did not provide 
any detail regarding the types of symptoms the decedent 
exhibited at the time.  In addition, Dr. JMC did not provide 
any contemporaneous clinical, laboratory, or X-ray records to 
support his finding that the decedent had symptoms of 
tuberculosis.  See 38 C.F.R. 3.307(b), 3.374(c).  Although 
there is a document in the record which states that the 
veteran was diagnosed with minimal intrusion of the right 
lung in February 1951 through fluoroscopic examination, this 
is not an acceptable method of diagnosis for post-service 
PTB.  Furthermore, the Board notes that although Dr. GMP 
states that he treated the veteran for PTB sometime in April 
1950, he provided no clinical findings or records to support 
his conclusion.  Without acceptable clinical findings or 
records to support the veteran's doctors' assertions, there 
is no evidentiary basis to support a finding that the veteran 
manifested tuberculosis to a compensable degree within the 
period prescribed by law. 

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for 
cause of the veteran's death.  The preponderance of the 
evidence if against the claim and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

Accrued benefits

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid preceding the veteran's death.  See 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In Jones v. West, 
136 F.3d 1296 (Fed Cir. 1998), the United States Court of 
Appeals for the Federal Circuit held that the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision in order for a surviving spouse to be entitled to 
accrued benefits.  Applications for accrued benefits must be 
filed within one year after the date of death.  38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).

In the instant case, the veteran died in November 1990.  The 
appellant filed her initial application for VA benefits in 
2003 more than one year after her spouse's death.  She 
contends that she initially filed the claim in November 1990, 
when she notified VA of his death.  However, the record shows 
that even assuming that this was the case, which the record 
does not show, the veteran had no service-connected 
disability at the time of his death and he did not have a 
claim for benefits pending prior to his death.  Therefore, 
the Board concludes that the appellant's claim for accrued 
benefits must be denied as a matter of law.  See Sabonis.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; entitlement to accrued benefits is not 
warranted.  Therefore, entitlement to accrued benefits must 
be denied.

Death Pension

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  38 U.S.C.A. 
§§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2).  "Active military, naval, 
and air service" includes active duty.  "Active duty" is 
defined as full-time duty in the Armed Forces. 38 C.F.R. § 
3.6(a), (b).  "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits. All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190. 38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits. Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits. 38 C.F.R. § 3.40(b), (c), and (d).

In order to establish eligibility for pension benefits, the 
veteran must have had qualifying recognized service.  In the 
instant case, the veteran served on active duty with the 
Philippine Scouts from June 1946 until January 1949.  All 
enlistments and reenlistments in the Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive, were made under the provisions of Pub. L. 190, as 
it constituted the sole authority for such enlistments during 
that period.  Although the veteran served honorably, nothing 
in the record establishes that service was other than in the 
Philippine Scouts with an enlistment date after June 17, 
1946. Therefore, the veteran did not have qualifying service 
for pension benefits and the appellant does not qualify for 
death pension benefits.  As the claim has no legal merit, the 
benefit must be denied.  See Sabonis, supra.


ORDER

Service connection for the cause of death is denied.

Entitlement to death pension benefits is denied.

Entitlement to accrued benefits is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


